Exhibit 10.1

 

CONSENT AND TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

This Consent and Twelfth Amendment to Credit Agreement (this “Amendment”) is
dated as of August 4, 2009, and is by and among General Electric Capital
Corporation, a Delaware corporation, individually as a Lender and as Agent and
Security Trustee for the Lenders, Analysts International Corporation, a
Minnesota corporation (“Borrower”),  Medical Concepts Staffing, Inc., a
Minnesota corporation (“MCS”), Analysts International Management Services, LLC,
a Minnesota limited liability company (“AIMS”), Analysts International Business
Solution Services, LLC, a Minnesota limited liability company (“AIBSS”),
Analysts International Business Resource Services, LLC, a Minnesota limited
liability company (“AIBRS”) and Analysts International Strategic Sourcing
Services, LLC, a Minnesota limited liability company (“AISSS”; MCS, AIMS, AIBSS,
AIBRS and AISSS are collectively the “Staffing Subsidiaries” and each a
“Staffing Subsidiary”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a certain Credit Agreement dated as of April 11, 2002, by
and among General Electric Capital Corporation, a Delaware corporation,
individually as a Lender and as Agent and Security Trustee for the Lenders, the
other Credit Parties signatory from time to time thereto, and Borrower (as
amended or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement), Agent and Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrower;

 

WHEREAS, Borrower desires to sell certain assets of Borrower related to its
value-added reseller business pursuant to the agreement set forth as Exhibit A
hereto (the “Asset Sale”), which Asset Sale, in the absence of the prior written
consent of Agent and Requisite Lenders, would constitute a breach of Section 6.8
of the Credit Agreement and an Event of Default under Section 8.1(b) of the
Credit Agreement; and

 

WHEREAS, Borrower has requested that Agent and Lenders consent to the Asset
Sale, and amend the Credit Agreement in certain respects, as set forth below.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.             CONSENT AND LIMITED RELEASE OF SECURITY INTERESTS.


 


(A)   IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH
IN SECTION 4 BELOW, AND SUBJECT TO THE CONDITIONS TO EFFECTIVENESS SET FORTH IN
SECTION 3 BELOW, AGENT AND LENDERS HEREBY CONSENT TO THE ASSET SALE AND
ACKNOWLEDGE THAT THERE WILL BE NO BREACH OF SECTION 6.8 AS A RESULT OF SUCH
ASSET SALE; PROVIDED THAT THE PROCEEDS OF SUCH ASSET SALE ARE USED TO PREPAY THE
LOANS PURSUANT TO SECTION 1.3(B)(II) OF THE CREDIT AGREEMENT. 

 

--------------------------------------------------------------------------------


 


THIS IS A LIMITED WAIVER AND CONSENT AND SHALL NOT BE DEEMED TO CONSTITUTE A
WAIVER OF, OR CONSENT TO, ANY OTHER FUTURE BREACH OF THE CREDIT AGREEMENT.

 


(B)   LENDERS HEREBY AUTHORIZE AGENT TO RELEASE THE ASSETS TO BE CONVEYED
PURSUANT TO THE ASSET SALE (COLLECTIVELY, THE “CONVEYED ASSETS”), FROM THE LIENS
ARISING UNDER THE COLLATERAL DOCUMENTS.  UPON THE CONSUMMATION OF THE ASSET SALE
IN COMPLIANCE WITH THE PROVISIONS HEREOF, THE LIENS IN THE CONVEYED ASSETS
ARISING UNDER THE COLLATERAL DOCUMENTS SHALL BE RELEASED AND TERMINATED, AND
BORROWER (OR ITS DESIGNEE) MAY RECORD THE UCC-3 PARTIAL RELEASE ATTACHED HERETO
AS EXHIBIT B.


 


2.             AMENDMENT.  IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES
OF BORROWER SET FORTH IN SECTION 4 BELOW, AND SUBJECT TO THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN SECTION 3 BELOW, THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)   THE REFERENCE TO “ONE-QUARTER OF ONE PERCENT (.25%)” IN SECTION 1.9(B) OF
THE CREDIT AGREEMENT IS HEREBY DELETED AND REPLACED WITH A REFERENCE TO
“THREE-QUARTERS OF ONE PERCENT (0.75%)”.


 


(B)   EACH OF THE DEFINITIONS OF “APPLICABLE REVOLVER INDEX MARGIN”, “APPLICABLE
REVOLVER LIBOR MARGIN”, AND “LIBOR RATE” SET FORTH IN ANNEX A TO THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY, AS FOLLOWS:


 


“APPLICABLE REVOLVER INDEX MARGIN” MEANS 2.75% PER ANNUM.


 


“APPLICABLE REVOLVER LIBOR MARGIN” MEANS 3.75% PER ANNUM.


 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a) the greater of (i) the offered rate for deposits in United States Dollars
for the applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00
a.m. (London time) and (ii) the offered rate for deposits in United States
Dollars for a three-month LIBOR Period that appears on Telerate Page 3750 as of
11:00 a.m. (London time), in each case, on the second full LIBOR Business Day
next preceding the first day of such LIBOR Period (unless such date is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

 

2

--------------------------------------------------------------------------------


 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and Borrower.

 

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Fifteen
Million Dollars ($15,000,000) on the Twelfth Amendment Closing Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

 


(C)   ANNEX A TO THE CREDIT AGREEMENT (DEFINITIONS) IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINED TERM IN PROPER ALPHABETICAL ORDER:


 


“TWELFTH AMENDMENT CLOSING DATE” MEANS AUGUST 4, 2009.


 


(D)           THE REFERENCE TO “COMMITMENT TERMINATION DATE” IN THE FIRST
SENTENCE OF PARAGRAPH (A) OF ANNEX B TO THE CREDIT AGREEMENT (LETTERS OF CREDIT)
IS HEREBY DELETED AND REPLACED WITH A REFERENCE TO “AUGUST 4, 2009”.


 


(E)           ANNEX G TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING AND
RESTATING CLAUSE (C) THEREOF AS FOLLOWS:


 


“(C)         MINIMUM FIXED CHARGE COVERAGE RATIO.  IN THE EVENT THAT (A) THE
AVERAGE DAILY BORROWING AVAILABILITY FOR ANY FISCAL MONTH (THE “TRIGGER MONTH”)
IS LESS THAN $5,000,000, AND (B) THERE ARE LOANS OUTSTANDING HEREUNDER AT ANY
TIME DURING SUCH TRIGGER MONTH, THEN BORROWER AND ITS SUBSIDIARIES SHALL HAVE ON
A CONSOLIDATED BASIS AT THE END OF EACH FISCAL MONTH, COMMENCING WITH THE
TRIGGER MONTH, A FIXED CHARGE COVERAGE RATIO FOR THE TWELVE (12) FISCAL MONTH
PERIOD THEN ENDED OF NOT LESS THAN 1.0 TO 1.0.”


 


(F)            THE REFERENCE TO “$55,000,000” ON ANNEX J TO THE CREDIT AGREEMENT
IS HEREBY DELETED AND REPLACED WITH A REFERENCE TO “$15,000,000”.


 


3.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THE CONSENT AND
AMENDMENT CONTEMPLATED HEREBY IS SUBJECT TO THE PRIOR RECEIPT BY AGENT OF EACH
OF THE FOLLOWING DOCUMENTS AND AGREEMENTS, EACH IN THE FORM AND SUBSTANCE
ACCEPTABLE TO AGENT IN ITS SOLE DISCRETION:


 


(A)   AGENT SHALL HAVE RECEIVED A FULLY EXECUTED COPY OF THIS AMENDMENT;


 


(B)   NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(C)   ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AMENDMENT ON OR PRIOR TO THE DATE HEREOF AND ALL AGREEMENTS, DOCUMENTS,
INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT THERETO ENTERED INTO ON OR PRIOR TO
THE DATE HEREOF SHALL BE REASONABLY SATISFACTORY TO AGENT AND ITS LEGAL COUNSEL.

 

3

--------------------------------------------------------------------------------



 


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE AGENT TO ENTER INTO
THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS TO AGENT THAT:


 


(A)   THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF THIS
AMENDMENT AND EACH OTHER AGREEMENT AND DOCUMENT CONTEMPLATED HEREBY ARE WITHIN
THEIR CORPORATE OR LIMITED LIABILITY COMPANY POWER, HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE OR LIMITED LIABILITY COMPANY ACTION, HAVE RECEIVED ALL
NECESSARY GOVERNMENTAL APPROVAL (IF ANY SHALL BE REQUIRED), AND DO NOT AND WILL
NOT CONTRAVENE OR CONFLICT WITH ANY PROVISION OF LAW APPLICABLE TO ANY CREDIT
PARTY, THE ARTICLES OF INCORPORATION, ARTICLES OF ORGANIZATION, BY-LAWS OR
OPERATING AGREEMENT OF ANY CREDIT PARTY, ANY ORDER, JUDGMENT OR DECREE OF ANY
COURT OR GOVERNMENTAL AGENCY, OR ANY AGREEMENT, INSTRUMENT OR DOCUMENT BINDING
UPON ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES;


 


(B)   EACH OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, AND EACH OTHER
AGREEMENT AND DOCUMENT CONTEMPLATED HEREBY IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE APPLICABLE CREDIT PARTY, ENFORCEABLE AGAINST SUCH CREDIT PARTY
IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY PRINCIPLES GOVERNING
THE AVAILABILITY OF EQUITABLE REMEDIES;


 


(C)   THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT PARTY IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE);


 


(D)   NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD EXIST AFTER GIVING EFFECT
TO THIS AMENDMENT;


 


(E)   EACH CREDIT PARTY HAS PERFORMED ALL OF ITS OBLIGATIONS UNDER THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS TO BE PERFORMED BY IT ON OR BEFORE THE DATE
HEREOF AND AS OF THE DATE HEREOF, EACH CREDIT PARTY IS IN COMPLIANCE WITH ALL
APPLICABLE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND EACH OF THE LOAN
DOCUMENTS TO BE OBSERVED AND PERFORMED BY IT AND, EXCEPT TO THE EXTENT OTHERWISE
WAIVED BY THE PROVISIONS HEREOF, NO EVENT OF DEFAULT OR OTHER EVENT WHICH, UPON
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, HAS
OCCURRED.

 


5.             REAFFIRMATION.  EACH STAFFING SUBSIDIARY HEREBY CONSENTS TO
BORROWER’S EXECUTION AND DELIVERY OF THIS AMENDMENT AND AGREES TO BE BOUND
HEREBY.  EACH STAFFING SUBSIDIARY HEREBY AFFIRMS THAT NOTHING CONTAINED HEREIN
SHALL MODIFY IN ANY RESPECT WHATSOEVER ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ITS GUARANTY OF THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS PURSUANT TO THOSE CERTAIN GUARANTEES  DATED APRIL 7, 2003 OR
DECEMBER 31, 2003, AS THE CASE MAY BE (THE APRIL 7, 2003 AND DECEMBER 31, 2003
GUARANTEES COLLECTIVELY REFERRED TO HEREIN AS THE “GUARANTY”),

 

4

--------------------------------------------------------------------------------


 


EXECUTED BY SUCH STAFFING SUBSIDIARY IN FAVOR OF AGENT AND LENDERS AND REAFFIRMS
THAT SUCH GUARANTY IS AND SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT. 
ALTHOUGH EACH STAFFING SUBSIDIARY HAS BEEN INFORMED OF THE MATTERS SET FORTH
HEREIN AND HAS ACKNOWLEDGED AND AGREED TO SAME, SUCH PERSON UNDERSTANDS THAT
AGENT AND LENDERS HAVE NO OBLIGATION TO INFORM ANY SUCH PERSON OF SUCH MATTERS
IN THE FUTURE OR TO SEEK ANY SUCH PERSON’S ACKNOWLEDGMENT OR AGREEMENT TO FUTURE
CONSENTS OR WAIVERS, AND NOTHING HEREIN SHALL CREATE SUCH A DUTY.

 


6.             RELEASE.


 


(A)   IN CONSIDERATION OF THE AGREEMENTS OF AGENT AND LENDERS CONTAINED HEREIN
AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, BORROWER AND EACH OF THE STAFFING SUBSIDIARIES, ON
BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES,
HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY RELEASES, REMISES AND FOREVER
DISCHARGES AGENT AND LENDERS, AND THEIR SUCCESSORS AND ASSIGNS, AND THEIR
PRESENT AND FORMER SHAREHOLDERS, AFFILIATES, SUBSIDIARIES, DIVISIONS,
PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND OTHER
REPRESENTATIVES (AGENT, EACH LENDER AND ALL SUCH OTHER PERSONS BEING HEREINAFTER
REFERRED TO COLLECTIVELY AS THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”),
OF AND FROM ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, SUMS OF MONEY, ACCOUNTS, BILLS, RECKONINGS,
DAMAGES AND ANY AND ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF
SET-OFF, DEMANDS AND LIABILITIES WHATSOEVER (INDIVIDUALLY, A “CLAIM” AND
COLLECTIVELY, “CLAIMS”) OF EVERY NAME AND NATURE, EITHER KNOWN OR SUSPECTED,
BOTH AT LAW AND IN EQUITY, WHICH BORROWER OR ANY OF THE STAFFING SUBSIDIARIES OR
ANY OF THEIR SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR ANY OF THEM
FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE, ACTION, CAUSE OR THING WHATSOEVER
WHICH ARISES AT ANY TIME ON OR PRIOR TO THE DAY AND DATE OF THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, FOR OR ON ACCOUNT OF, OR IN RELATION TO, OR IN
ANY WAY IN CONNECTION WITH ANY OF THE CREDIT AGREEMENT, OR ANY OF THE OTHER LOAN
DOCUMENTS OR TRANSACTIONS THEREUNDER OR RELATED THERETO.


 


(B)   BORROWER AND EACH OF THE STAFFING  SUBSIDIARIES UNDERSTANDS, ACKNOWLEDGES
AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND
COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN INJUNCTION AGAINST ANY
ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED, PROSECUTED OR
ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, AND EACH
SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AMENDMENT.  ANY SUCH COUNTERPART
WHICH MAY BE DELIVERED BY FACSIMILE TRANSMISSION OR ELECTRONIC PORTABLE FORMAT
(I.E., “PDF”) SHALL BE DEEMED THE EQUIVALENT OF AN ORIGINALLY SIGNED COUNTERPART
AND SHALL BE FULLY ADVISABLE IN ANY ENFORCEMENT PROCEEDING REGARDING THIS
AMENDMENT.

 

5

--------------------------------------------------------------------------------


 


8.             CONTINUED EFFECTIVENESS.  EXCEPT AS AMENDED HEREBY, THE CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT
ACCORDING TO ITS TERMS.


 


9.             COSTS AND EXPENSES. BORROWER HEREBY AGREES THAT ALL EXPENSES
INCURRED BY AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND CLOSING OF
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES, SHALL BE PART OF THE OBLIGATIONS.


 


10.           GOVERNING LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.


 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.

 

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

 

 

By

/s/ Randy Strobel

 

Its

SVP & CFO

 

 

 

 

 

MEDICAL CONCEPTS STAFFING, INC.

 

 

 

 

 

By

/s/ Brittany McKinney

 

Its

CFO

 

 

 

 

 

ANALYSTS INTERNATIONAL MANAGEMENT SERVICES, LLC

 

 

 

 

 

By

/s/ Randy Strobel

 

Its

CFO & Treasurer

 

 

 

 

 

ANALYSTS INTERNATIONAL BUSINESS SOLUTION SERVICES, LLC

 

 

 

 

 

By

/s/ Randy Strobel

 

Its

CFO & Treasurer

 

 

 

 

 

ANALYSTS INTERNATIONAL BUSINESS RESOURCE SERVICES, LLC

 

 

 

 

 

By

/s/ Randy Strobel

 

Its

CFO & Treasurer

 

--------------------------------------------------------------------------------


 

 

ANALYSTS INTERNATIONAL STRATEGIC SOURCING SERVICES, LLC

 

 

 

 

 

By

/s/ Randy Strobel

 

Its

CFO & Treasurer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent, Security Trustee and Lender

 

 

 

 

 

By

/s/ Tom D. Chapman

 

 

An Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Asset Purchase Agreement with respect to the Asset Sale

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UCC-3 Partial Release

(see attached)

 

--------------------------------------------------------------------------------